Appeal by the defendant from a resentence of the Supreme Court, Queens County (Griffin, J.), imposed March 30, 2012, upon his conviction of attempted murder in the second degree, assault in the first degree (two counts), and reckless endangerment in the first degree, af*761ter a nonjury trial, the resentence being a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Roman, J.) on April 30, 2001.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed the previously imposed terms of imprisonment when he was resentenced, his resentencing to a mandatory period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Rogers, 105 AD3d 776 [2013]; People v Dawkins, 87 AD3d 550 [2011]). Dillon, J.E, Leventhal, Chambers and Miller, JJ., concur.